Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/22 has been entered.
The amendment filed on 08/11/22 has been entered. Claims 1-20 remain pending in this application.

Response to Arguments
Applicant's arguments filed 08/11/22 have been fully considered but they are not persuasive.
Applicants arguments that Kelly does not disclose “a first, second, and third tie wing support arms” as claimed in Claim 1. The tab 45i makes these elements separate and independent from one another as the arms are extending from the planar surface. Claims 1, 19 and 20 do not contain enough structural evidence to overcome the rejection of Kelly in view of Alauddin, as 42i is considered to be a component of the base.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 6089861) further in view of Alauddin (EP 2630932).
In regards to Claim 1, Kelly, in the same field of endeavor teaches, A packaged orthodontic appliance (figure 16), comprising: a base  (Figure 1; 26) having a bonding surface (Figure 1; 36) and a body (Figure 1; 28) extending from the base, wherein the body includes a mesial-distally extending arch wire slot (Figure 1; 34) having a bottom wall and a first tie-wing including a first undercut and a second tie-wing including a second undercut (figure 17 circled below Column 6, Lines 55-65) and 
a packaging base (Figure 16; 24i and support arms 42i and 44i as illustrated in Figure 16) including a planar surface (25i) and a first (44i) and second  (42i) and third tie-wing support arms (42i is divided into two tie wing arms by 45i (shown in figure 16); Column 13, lines 1-12), wherein the first, second, and third support arms are independent from one another arms (42i is divided into two tie wing arms by 45i (shown in figure 16) therefore are independent of one another; Column 13, lines 1-12) and extend from the planar surface of the packaging base (Figure 16) at a fixed, acute angle (the angle is fixed due to 24i (which is connected to 44i and 42i) is fixed to the container by adhesive, tack welding or integrally molded with the container therefore in a set angle; Column 15, Lines 35-50)) relative to the planar surface (tie wings 44i and 42i are less than 90 degrees from the planar base and are therefore acute; see Figure 16), wherein the first tie- wing support arm supports the first tie-wing and the second tie-wing support arm supports the second tie-wing as seen in fig. 16.  

    PNG
    media_image1.png
    231
    433
    media_image1.png
    Greyscale

Kelly does not disclose regarding a door coupled to the body, wherein the door is movable between an open position and a closed position
Alauddin, in the same field of endeavor teaches, a packaged orthodontic appliance (figure 5), comprising: a base  (Figure 5, 322) having a bonding surface (Figure 4, 225) and a body (Figure 5, 302) extending from the base, wherein the body includes a mesial-distally extending arch wire slot (Figure 5, 304) having a bottom wall and a first tie-wing (figure 5, 324a and 324b) including a first undercut and a second tie-wing including a second undercut (figure 5, 326a and 326b) and a door (Figure 5, 352) coupled to the body, wherein the door is movable between an open position and a closed position (Figure 5 shows the door closed and Figure 6 shows the door open). It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Kelly’s orthodontic appliance package by substituting  Alauddin’s bracket with Kelly’s bracket as such substitution of functionally equivalent structures would allow for another type of bracket to be packaged in the same manner. Also, Alauddin’s bracket contributes a moveable door in order to the ability to secure the bracket in place to restrict movement of the bracket in the packaging and the arch wire when installed in a patient (Column 12, Lines 11- 20). Also it is noted that the proposed modification results in the side of the bracket with the door would only comprise a single tie wing as taught by Alauddin, therefore, both support arms on that side (44i) would contact one tie wing).	
Regarding Claim 2, Kelly/Alauddin disclosed the invention as substantially claimed. Kelly teaches the orthodontic appliance is retained between the support arms (Figure 17), such that the orthodontic appliance is prevented from moving (Column 12, Lines 11- 20). However, Kelly does not disclose the door is in the open position, and the door of the orthodontic appliance is retained.
	Alauddin discloses the door is in the open position (Figure 6), and the door of the orthodontic appliance is retained (figure 6 via 308). It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Kelly’s orthodontic package with Alauddin’s sliding door that is retained between the support arms, in order to the ability to secure the bracket in place to restrict movement of the bracket (Column 12, Lines 11- 20).
	Regarding Claim 3,  Kelly/Alauddin disclosed the invention as substantially claimed. However, Kelly does not disclose the arch wire can be ligated in the arch wire slot when the door is the open position, and wherein an arch wire can be retained in the arch wire slot when the door is in the closed position.
Alauddin discloses the arch wire (Figure 12, 10) can be ligated in the arch wire slot when the door is the open position (Figure 6; abstract), and wherein an arch wire can be retained in the arch wire slot when the door is in the closed position (figure 7; abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kelly’s orthodontic appliance package by incorporating Alauddin’s bracket with a moveable door to keep the archwire in place when the bracket is closed in order to allow the bracket the ability to move teeth into the desired locations (Paragraph [0003]).
Regarding Claim 4,  Kelly teaches a bonding surface (Figure 1, 36) extending from the base (Figure 1, 26) opposite the body, and includes a layer of orthodontic adhesive on the bonding surface (Paragraph [0003]).
Regarding Claim 5,  Kelly teaches the first (Figure 17, 44i) and second  (Figure 17, 42i) tie-wing support arms support the orthodontic appliance such that the layer of adhesive on the bonding surface of the orthodontic appliance does not contact the packaging base (Figure 17; Column 15, lines 50-65).
Regarding Claim 6, Kelly/Alauddin disclosed the invention as substantially claimed. Kelly discloses the packaging base (Figure 17, 24i and the support arms 42i and 44i connected as shown in Figure 16)  wherein the second and third support arms arm (42i is divided into two tie wing arms by 45i (shown in figure 16); Column 13, lines 1-12) are disposed near an opposite side of the base (the dashed line below) from the first support arm (see Figure 17) and the second and third tie wing arms are entirely separate between the base and the second tie wing via 45i.

    PNG
    media_image2.png
    606
    748
    media_image2.png
    Greyscale

Regarding Claim 7, Kelly/Alauddin disclosed the invention as substantially claimed. Kelly teaches the orthodontic appliance is retained between the support arms (Figure 17), such that the orthodontic appliance is prevented from moving (Column 12, Lines 11- 20) in the mesial-distal direction (Column 12, Lines 60-67). However, Kelly does not disclose the door is in the open position, and the door of the orthodontic appliance is retained.
	Alauddin discloses the door is in the open position (Figure 6), and the door of the orthodontic appliance is retained (figure 6 via 308). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kelly’s orthodontic package with Alauddin’s sliding door that is retained between the support arms in order to have the ability to secure the bracket in place to restrict movement of the bracket (Column 12, Lines 11- 20).
	Regarding Claims 8 and 17, Kelly discloses a preformed plastic substrate 48i in fig. 17 for a single orthodontic appliance.  In figures 44-46, it teaches as preformed plastic substrate 48v that includes cavities for receiving a plurality of the packaging bases with the orthodontic appliances (see column 20 line 66 – column 21 line 35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kelly’s orthodontic appliance package (shown in figure 17) by providing a preformed plastic substrate with a plurality of cavities for allocating a plurality of orthodontic appliances since Kelly teaches that it would be obvious to provide a package shipment to practitioner as requested. Also, the cavities are shaped similarly to the shape of the packaging shape.
Regarding Claim 9, Kelly discloses the force to remove the orthodontic appliance from the tie-wing support arms is less than the force to retain the packaging base (Figure 17, 24i and the support arms 42i and 44i connected as shown in Figure 16) within the cavity (Column 21, Lines 57-65). However, Kelly does not disclose the door is in the open position.
Alauddin teaches the door is in the open position (Figure 6). It would be obvious to one of ordinary skill in the art before the effective filling date to modify Kelly’s orthodontic appliance with Alauddin’s door in an open position in order to have the ability to insert the archwire into the bracket once it is removed from the packaging base, as taught by Alauddin (Paragraph [0054]).
Regarding Claim 11, Kelly discloses retention ribs 27, to engage with the packaging base (Figure 17, 24i and the support arms 42i and 44i connected as shown in Figure 16).
In regards to claim 12, Kelly/Alauddin disclosed the invention as substantially claimed. However, Kelly does not disclose the door is slideably coupled to the body, wherein the door is slideable between an open position and a closed position.
Alauddin discloses the door is slideably coupled to the body (Figure 5, 352 via 308), wherein the door is slideable between an open position and a closed position (Figure 5 and Figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kelly’s orthodontic appliance package by incorporating Alauddin’s bracket with a moveable door in order to retain the archwire when the bracket is applied in an orthodontic setting (Paragraph [0054]).
In regards to claim 13, Kelly/Alauddin disclosed the invention as substantially claimed. However, Kelly does not disclose the orthodontic appliance further includes a channel in the body orientated generally perpendicular to the arch wire slot, and wherein the door further includes a strut extending from a lingual surface, wherein the strut is slideably received in the channel.
Alauddin discloses the orthodontic appliance further includes a channel (Figure 7, 338) in the body orientated generally perpendicular to the arch wire slot (Figure 7, 304), and wherein the door further includes a strut (Figure 8, 370) extending from a lingual surface, wherein the strut is slideably received in the channel. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kelly’s orthodontic appliance to incorporate a channel to receive the strut of the door in order to retain the ligating slide with translates during the movement from an open to closed position, as taught by Alauddin (Paragraph [0076]).
Regarding Claim 14, Kelly/Alauddin disclosed the invention as substantially claimed. Kelly teaches the tie-wing support arms include a lift portion (Figure 17, 42i) and a platform portion (figure 17, 42i where it meets the undercut), wherein the platform portions are engaged with the tie-wing undercuts (Column 13, Lines 1-23).
Regarding Claim 16, Kelly discloses in an alternative packaging from figure 17 showing a hole (Figure 16; carriers 24i, 25i creating a hole in the center of the ring from which the tie-wing arms protrude) defined in the base 26, and wherein the first support arm 44i is disposed on a first side of the hole (figure 16) and the second 42i and third 42i support arms are positioned on a second side of the hole that opposes the first side of the hole (Figure 16).
Regarding Claim 18, Kelly discloses the packaging base (Figure 17, 24i and the support arms 42i and 44i connected as shown in Figure 16)  includes a third tie-wing support arm (42i is divided into two tie wing arms by 45i (shown in figure 16); Column 13, lines 1-12), wherein the first tie-wing (Figure 16, 44i) support arm supports the first tie-wing, and the second and third tie-wing support arms support the second tie- wing (Figure 16, 42i divided by 45i).
Regarding Claim 19, Kelly teaches, A packaged orthodontic appliance (figure 17), comprising: a base  (Figure 1; 26) having a bonding surface (Figure 1; 36) and a body (Figure 1; 28) extending from the base, wherein the body includes a mesial-distally extending arch wire slot (Figure 1, 34) having a bottom wall and a first tie-wing including a first undercut and a second tie-wing including a second undercut (figure 17, circled below; Column 6, Lines 55-65) and a bonding surface (Figure 1, 36) extending from the base opposite the body; and a layer of orthodontic adhesive (Paragraph [0003]) on the bonding surface and a packaging base (Figure 17, 24i which is connected to 44i and 42i) including  a planar surface (25i) and a first (44i) and second  (42i) tie-wing support arms (42i is divided into two tie wing arms by 45i (shown in figure 16); Column 13, lines 1-12) and a third tie wing support arm, wherein the first 44i, second, and third support arms (42i is divided into two tie wing arms by 45i (shown in figure 16); Column 13, lines 1-12), are independent from one another and each extend from the planar surface of the packaging base at fixed, acute angle relative to the planar surface of the platform (the angle is fixed due to 24i is fixed to the container by adhesive, tack welding or integrally molded with the container therefore in a set angle; Column 15, Lines 35-50) and tie wings 44i and 42i are less than 90 degrees from the planar base and are therefore acute shown in Figure 17) wherein the platform of the first tie-wing support arm supports the first tie wing  (Figure 17) and the platform of the second and third tie wing support arms support the second tie-wing (Figure 17) and the second tie-wing support arm supports the second tie-wing and the orthodontic appliance is retained between the support arms (Figure 17) such that the orthodontic appliance is prevented from moving (Column 12, Lines 11- 20) and the first and second tie-wing support arms support the orthodontic appliance such that the layer of adhesive on the bonding surface of the orthodontic appliance does not contact the packaging base (Figure 17; Column 15, lines 50-65).

    PNG
    media_image1.png
    231
    433
    media_image1.png
    Greyscale

Kelly does not disclose a channel in the body orientated generally perpendicular to the arch wire slot; a door slideably coupled to the body, wherein the door is slideable between an open position and a closed position wherein the door further includes a strut extending from a lingual surface, wherein the strut is slideably received in the channel;  and the door is in the open position and an arch wire can be ligated in the arch wire slot when the door is the open position, and wherein an arch wire can be retained in the arch wire slot when the door is in the closed position.
Alauddin discloses a packaged orthodontic appliance (figure 5), comprising: a base  (Figure 5, 322) having a bonding surface (Figure 4, 225) and a body (Figure 5, 302) extending from the base, wherein the body includes a mesial-distally extending arch wire slot (Figure 5, 304) having a bottom wall and a channel (Figure 7, 338) in the body orientated generally perpendicular to the arch wire slot (Figure 7, 304),  and a door (Figure 5, 352) slideably coupled to the body, wherein the door is slideable between an open position and a closed position (Figure 5 shows the door closed and Figure 6 shows the door open) wherein the door further includes a strut (Figure 8, 370) extending from a lingual surface, wherein the strut is slideably received in the channel and a first tie-wing (Figure 5, 324a) and a second tie-wing (Figure 5, 326a) and the door is in the open position (Figure 6) and an arch wire (Figure 12, 10) can be ligated in the arch wire slot when the door is the open position, and wherein an arch wire can be retained in the arch wire slot when the door is in the closed position (figure 7; abstract). It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Kelly’s orthodontic appliance package by substituting  Alauddin’s bracket with Kelly’s bracket as such substitution of functionally equivalent structures would allow for another type of bracket to be packaged in the same manner. Also, Alauddin’s bracket contributes a moveable door in order to the ability to secure the bracket in place to restrict movement of the bracket in the packaging and the arch wire when installed in a patient (Column 12, Lines 11- 20).
Regarding Claim 20, Kelly teaches a packaged orthodontic appliance (figure 17), comprising: an orthodontic appliance comprising: a base (Figure 1, 26) having a bonding surface (Figure 1, 36), a body (Figure 1, 28) extending from the base, wherein the body includes a mesial-distally extending arch wire slot (Figure 1, 34) having a bottom wall; the tie-wing support arms include a lift portion (figure 17, 42i) and a platform portion (figure 17, 42i where it meets the undercut), wherein the platform portions are engaged with the tie-wing undercuts (Column 6, Lines 55-65) and a bonding surface extending from the base opposite the body (Column 13, Lines 1-23); and a layer of orthodontic adhesive on the bonding surface (Paragraph [0003]); and a packaging base (Figure 17, 24i and the support arms 42i and 44i connected as shown in Figure 16)  including  a planar surface 25i and a first (Figure 17, 44i) and second  (Figure 17, 42i) tie-wing support arms, and a hole (via 25i; Figure 16) defined in the base between the first and second support arms, wherein the first and second support arms extend from the planar surface of the packaging base (Figure 17, 24i and the support arms 42i and 44i connected as shown in Figure 16) at a fixed, acute angle relative to the planar surface (tie wings 44i and 42i are less than 90 degrees from the planar base and are therefore acute; see Figure 17), wherein the first tie- wing support arm supports the first tie-wing (figure 1, 30), and the second tie-wing support arm supports the second tie-wing (figure 1, 32) and the orthodontic appliance is retained between the support arms (figure 17), such that the orthodontic appliance is prevented from moving (Column 12, Lines 11- 20) and the first and second tie-wing support arms support the orthodontic appliance such that the layer of adhesive on the bonding surface of the orthodontic appliance does not contact the packaging base (Figure 17; Column 15, lines 50-65) and a performed substrate (figure 17, 20i) and a plurality of cavities for receiving a plurality of the packaging bases with the orthodontic appliances (see column 20, line 66 – Column 21, Line 35) supported therein, wherein each cavity includes retention ribs 27 to engage with the packaging base (Figure 17, 24i and the support arms 42i and 44i connected as shown in Figure 16) and the force to remove the orthodontic appliance from the tie-wing support arms is less than the force to retain the packaging base within the cavity (Column 21, Lines 57-65).
Kelly does not disclose a door slideably coupled to the body, wherein the door is slideable between an open position and a closed position; an arch wire can be ligated in the arch wire slot when the door is the open position.
Alauddin discloses packaged orthodontic appliance (figure 5), comprising: a base  (Figure 5, 322) having a bonding surface (Figure 4, 225) and a body (Figure 5, 302) extending from the base, wherein the body includes a mesial-distally extending arch wire slot (Figure 5, 304) having a bottom wall and  a door slideably coupled to the body (Figure 5, 352), wherein the door is slideable between an open position and a closed position (Figure 5 shows the door closed and Figure 6 shows the door open) and a first tie-wing (figure 5, 324a and 324b) including a first undercut and a second tie-wing including a second undercut (figure 5, 326a and 326b) and a bonding surface extending from the base opposite the body and a layer of orthodontic adhesive on the bonding surface (Paragraph [0063]) and a first tie-wing (Figure 5, 324a) an arch wire can be ligated in the arch wire slot when the door is the open position (figure 6; abstract), and wherein an arch wire can be retained in the arch wire slot when the door is in the closed position (figure 7; abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kelly’s orthodontic appliance package by substituting  Alauddin’s bracket with Kelly’s bracket as such substitution allows for another bracket to be packaged in the same manner. Also, the moveable door contributes to a bracket that does not rely on ligatures and easier access to the archwire slot (Paragraph [0003]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Alauddin further in view of Kesling (US 20140299501).
Regarding Claim 10, Kelly/Alauddin disclosed the invention as substantially claimed. Kelly discloses a performed plastic substrate (Figure 16, 48i) to which the packaging base (Figure 17, 24i and the support arms 42i and 44i connected as shown in Figure 16) is attached the orthodontic appliance may be removed from the tie-wing support arms of the packaging base (Column 21, Lines 57-65). Kelly does not disclose regarding the door is in the open position and a preformed plastic substrate to which the packaging base is attached and without the removal of the packaging base from the preformed plastic substrate.
Alauddin teaches the door is in the open position (Figure 6). 
Kesling discloses the removal of the packaging base from the preformed plastic substrate (Figure 9, depicts the empty pods that brackets have already been removed from and ones with the bracket still within). It would have been obvious to one of ordinary skill in the art before the effective filling date modify Kelly’s orthodontic appliance with Alauddin’s door with Kesling’s package appliance in order to include a plurality of connected cavities with the bases in order to be able to remove the bracket from the package so it can be directly placed on the tooth of the patient (Abstract). Also, the selection of plastic or non-plastic materials would have been obvious.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Alauddin further in view of Carlbolm (US 5728439).
Regarding Claim 15, Kelly/Alauddin disclosed the invention as substantially claimed. Kelly teaches a performed plastic substrate (Figure 16, 48i) to which the packaging base (Figure 17, 24i and the support arms 42i and 44i connected as shown in Figure 16) is attached. Kelly is silent in regards to the substrate blocks greater than 50% of the transmission of actinic radiation light in the range of about 400 nanometers to about 600 nanometers.
Carlbolm, in an analogous field of endeavor, discloses the substrate blocks greater than 50% of the transmission (abstract) of actinic radiation light (As defined by Oxford reference, actinic radiation is electromagnetic radiation that is capable of initiating a reaction) in the range of about 400 nanometers to about 600 nanometers (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kelly/Alauddin’s orthodontic appliance with Carlbolm’s plastic substrate that blocks the transmission of radiation in order to keep. The claimed range of the radiation overlaps that of  Carlbolm and is sufficient to establish a prima facie case of obviousness. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772